In Mandamus. On application to dismiss the Cuyahoga County Court Administrator from this matter and motions to dismiss of Cuyahoga County Clerk of Courts Andrea F. Rocco and the Cuyahoga County Court Administrator. Motions granted. Cause dismissed. On motion of Judge John J. Russo to intervene as respondent. Motion denied. On relator’s motion for oral argument on respondents’ motions to dismiss. Motion denied.
O’Connor, C.J., and Pfeifer, O’Donnell, Lanzinger, Kennedy, French, and O’Neill, JJ., concur.